 


109 HR 2427 IH: To postpone the 2005 round of defense base closure and realignment.
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2427 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Ms. Herseth introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To postpone the 2005 round of defense base closure and realignment. 
 
 
1.Postponement of 2005 round of defense base closure and realignment 
(a)PostponementEffective May 13, 2005, the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) is amended by adding at the end the following: 
 
2915.Postponement of 2005 round of defense base closure and realignment 
(a)In generalNotwithstanding any other provision of this part, the round of defense base closure and realignment otherwise scheduled to occur under this part in 2005 by reasons of sections 2912, 2913, and 2914 shall occur instead in the year following the year in which the last of the actions described in subsection (b) occurs (in this section referred to as the postponed closure round year). 
(b)Actions required before base closure round
(1)The actions referred to in subsection (a) are the following actions: 
(A)The complete analysis, consideration, and, where appropriate, implementation by the Secretary of Defense of the recommendations of the Commission on Review of Overseas Military Facility Structure of the United States. 
(B)The return from deployment in the Iraq theater of operations of substantially all (as determined by the Secretary of Defense) major combat units and assets of the Armed Forces. 
(C)The receipt by the Committees on Armed Services of the Senate and the House of Representatives of the report on the quadrennial defense review required to be submitted in 2006 by the Secretary of Defense under section 118(d) of title 10, United States Code. 
(D)The complete development and implementation by the Secretary of Defense and the Secretary of Homeland Security of the National Maritime Security Strategy. 
(E)The complete development and implementation by the Secretary of Defense of the Homeland Defense and Civil Support directive. 
(F)The receipt by the Committees on Armed Services of the Senate and the House of Representatives of a report submitted by the Secretary of Defense that assesses military installation needs taking into account— 
(i)relevant factors identified through the recommendations of the Commission on Review of Overseas Military Facility Structure of the United States; 
(ii)the return of the major combat units and assets described in subparagraph (B); 
(iii)relevant factors identified in the report on the 2005 quadrennial defense review; 
(iv)the National Maritime Security Strategy; and 
(v)the Homeland Defense and Civil Support directive. 
(2)The report required under subparagraph (F) of paragraph (1) shall be submitted not later than one year after the occurrence of the last action described in subparagraphs (A) through (E) of such paragraph. 
(c)AdministrationFor purposes of sections 2912, 2913, and 2914, each date in a year that is specified in such sections shall be deemed to be the same date in the postponed closure round year, and each reference to a fiscal year in such sections shall be deemed to be a reference to the fiscal year that is the number of years after the original fiscal year that is equal to the number of years that the postponed closure round year is after 2005. . 
(b)Ineffectiveness of recommendations for 2005 round of defense base closure and realignmentEffective May 13, 2005, the list of military installations recommended for closure that the Secretary of Defense submitted pursuant to section 2914(a) of the Defense Base Closure and Realignment Act of 1990 shall have no further force and effect. 
 
